           Case 3:20-cv-02731-VC Document 54 Filed 04/29/20 Page 1 of 2




DAVID L. ANDERSON (CABN 149604)
United States Attorney
SARA WINSLOW (DCBN 457643)
Chief, Civil Division
WENDY M. GARBERS (CABN 213208)
ADRIENNE ZACK (CABN 291629)
Assistant United States Attorneys

        450 Golden Gate Avenue, Box 36055
        San Francisco, California 94102-3495
        Telephone: (415) 436-7031
        FAX: (415) 436-6748
        adrienne.zack@usdoj.gov

Attorneys for Federal Defendants

                                 UNITED STATES DISTRICT COURT

                               NORTHERN DISTRICT OF CALIFORNIA

                                      SAN FRANCISCO DIVISION


ANGEL DE JESUS ZEPEDA RIVAS, et al.,              )   Case No. 20-cv-02731 VC
                                                  )
        Plaintiffs,                               )   [PROPOSED] PROTECTIVE ORDER
                                                  )   REGARDING CONFIDENTIAL
   v.                                             )   INFORMATION
                                                  )
DAVID JENNINGS, et al.,                           )
                                                  )
        Defendants.                               )
                                                  )


        With the agreement of the parties, the Court having determined that there is good cause for

issuance of a protective order to govern the disclosure, use, and handling by the parties and their

respective agents, successors, personal representatives and assignees of certain information in the above-

captioned action, IT IS HEREBY ORDERED as follows:

        1. Private medical information produced by either Party during the litigation will not be

disseminated beyond authorized federal agency employees and/or Counsel (including outside counsel)

for the parties, as defined to include associated personnel necessary to assist counsel in this action, such

as law student interns working under the supervision of counsel of record in this matter, litigation

assistants, paralegals, and litigation support, information technology, information or records

management, investigative, secretarial, or clerical personnel.


STIPULATED PROTECTIVE ORDER
Case No. 20-cv-02731 VC                           1
           Case 3:20-cv-02731-VC Document 54 Filed 04/29/20 Page 2 of 2




       2. Such private medical information may be disclosed to experts or consultants for the Parties,

provided the attorney of record first informs the expert that such information to be disclosed is

confidential and to be used solely for the purpose of this litigation and further that these restrictions are

imposed by a court order.

       3. Nothing contained in this Protective Order shall be construed to limit use of protected material

before this Court for the purposes of this litigation. In any publicly available filings, the parties will

redact (a) all private medical records, (b) any and all sealed criminal records, and (c) any and all juvenile

records arising out of delinquency proceedings.

       4. For any redacted filing pertaining to an individual class member, the parties shall file under

seal, and provide to opposing counsel, an unredacted version of the same filing. The parties need not

submit applications for each such filing to be sealed by this Court.

       5. Nothing in this Order compels the production or disclosure of material, prevents the producing

party from making any objection or claim of privilege, or constitutes and admission or waiver of any

claim, privilege, or defense by the producing party. Nothing in this Order waives the parties’ rights to

challenge any claim, privilege or defense by the producing party.

       6. Final termination of this litigation, including exhaustion of appellate remedies, shall not

terminate the limitations imposed by this Protective Order.



       SO ORDERED.
        April 29, 2020
Dated: _____________________________



                                                       __________________________________________
                                                       THE HONORABLE VINCE CHHABRIA
                                                       UNITED STATES DISTRICT JUDGE




STIPULATED PROTECTIVE ORDER
Case No. 20-cv-02731 VC                            2
